                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                        )
                                                 )        Case No. 1:19-cr-96-1
 v.                                              )
                                                 )        Judge Travis R. McDonough
 TIMOTHY LANGFORD                                )
                                                 )        Magistrate Judge Christopher H. Steger
                                                 )


                                              ORDER


         U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

33) recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea

to Count One of the two-count Indictment; (2) accept Defendant’s guilty plea to Count One of

the two-count Indictment; (3) adjudicate Defendant guilty of possession of a firearm and

ammunition by a convicted felon in violation of 18 U.S.C. § 922(g)(1); and (4) order that

Defendant remain in custody until sentencing or further order of this Court.

         After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (Doc. 33) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:

      1. Defendant’s motion to withdraw his not-guilty plea to Count One of the two-count

         Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count One of the two-count Indictment is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of possession of a firearm and ammunition by a

         convicted felon in violation of 18 U.S.C. § 922(g)(1);
4. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

   this matter which is scheduled to take place before the undersigned on February 28, 2020,

   at 9:00 a.m.

   SO ORDERED.

                                        /s/Travis R. McDonough
                                        TRAVIS R. MCDONOUGH
                                        UNITED STATES DISTRICT JUDGE




                                          2
